Allowable Subject Matter
Claims 1-4 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In dependent claims 1, 10, and 12-14 are contain the following limitations that are allowable over the prior art of record.  Claim 1 is representative and the allowable portion is presented below.
the header comprises indication information for indicating whether a first part is present in the header, 
the first part includes a type field indicating a type of a second part and a length field indicating a length of the second part in response to the indication information indicating that the first part is present in the header,
a length of the first part being either 1 byte or 2 bytes,
a first byte of the first part consists of the type field and a LSB (least significant bit) part of the length field and as second byte of the first part consists of a MSB (most significant bit) part of the length field in response to the first part having the length of 2 bytes, and
a length of the type field is 3 bits, a length of the LSB part of the length
field is 5 bits, and a length of the MSB part of the length field is 8 bits.

The patent under reissue 9,876,644 shows support for the claim elements described above in Column 56 line 32 – Column 62 line 60 and figures 42, 44 and 48-50   .  The closest prior art is Ko et al. EP 2568650 and Hwang et al. USPUB. 2015/0003472.  These references disclose a method for transmitting a broadcast signal but do not disclose the claim limitations outlined above and as shown in figure 50 of the ‘664 patent reproduced below.


    PNG
    media_image1.png
    388
    727
    media_image1.png
    Greyscale

Figure 50 9876664
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992